Case 3:18-cv-07440-JCS Document 97-7 Filed 06/11/20 Page 1 of 4




               EXHIBIT F
         Case 3:18-cv-07440-JCS Document 97-7 Filed 06/11/20 Page 2 of 4




                                          Ex. F -
          SCI’s List of Disputed Search Terms & Uber’s 4/16/20 Counterproposal

Terms proposed by SCI set against Uber’s counterproposal:

   SCI’s Term                           Uber’s Counterproposal
 Leverag*
                 (Exclu* OR harm* OR power* OR elim* OR inhibit* OR threat OR
 “shut down”
                 “shut down” OR Leverag*) /3 (market* OR entry* OR entrant* OR
 Inhibit*
                 Sidecar OR compet*OR Lyft OR Juno OR GetZimride OR Wingz OR
 Threat
                 Flywheel OR Via)
 Elimin*
 Squeez*         Uber rejects this term.
 Hemorrhag*      Uber rejects this term.
 Strangl*        Uber rejects this term.
 Punish*         Uber rejects this term.
 “COIN”          Uber rejects this term.
 (SWOT OR        (Lyft OR taxi* OR limo OR Juno OR GetZimride OR Wingz OR Flywheel
 “S.W.O.T.”)     OR Via) /3 ("business plan" OR strategy OR guide OR policy OR swot OR
                 S.W.O.T OR compet* OR pric* OR fare* OR supply OR demand)

  SCI’s Term                           Uber’s Counterproposal
 Lyft            (Exclu* OR harm* OR power* OR elim* OR inhibit* OR threat OR “shut
 Juno            down” OR Leverag*) /3 (market* OR entry* OR entrant* OR Sidecar OR
 GetZimride      compet*OR Lyft OR Juno OR GetZimride OR Wingz OR Flywheel OR
 Wingz           Via)
 Flywheel
 Via             (Lyft OR taxi* OR limo OR Juno OR GetZimride OR Wingz OR
                 Flywheel OR Via) /3 ("business plan" OR strategy OR guide OR policy
                 OR swot OR S.W.O.T OR compet* OR pric* OR fare* OR supply OR
                 demand)

                 Driver /5 (Recruit* OR refer* OR bonus* OR incentive* OR subsid*) AND
                 (Lyft OR OR Juno OR GetZimride OR Wingz OR Flywheel OR Via
                 OR competit*)

                 Ambassador AND Recruit* AND (Lyft OR Juno OR GetZimride OR
                 Wingz OR Flywheel OR Via)

Terms with disputed connectors:

                         SCI’s           Uber’s
                         Connector       Proposal
 Economics               /50             /5           (“business case” OR strategy* OR
                                                      pric* OR market OR cost OR lock*)
 Pric*                   /25             /3           (cost* Or complain* Or rais* Or
                                                      reduc*)
       Case 3:18-cv-07440-JCS Document 97-7 Filed 06/11/20 Page 3 of 4




 (Lyft OR taxi* OR limo    /5             /3           ("business plan" OR strategy OR
 OR Juno OR                                            guide OR policy OR compet* OR
 GetZimride OR Wingz                                   pric* OR fare* OR supply OR
 OR Flywheel OR Via                                    demand)
 OR Uber)
 Market*                   /5             /3           Analy*
 Compet*                   &              /5           (Rideshar* Or Ride shar* Or Ride-
                                                       shar* Or Ridehail* Or Ride hail* Or
                                                       Ride-hail* Or reduc* Or pric* or
                                                       cost or economics or (share w/2
                                                       ride) or lock*)

Other disputed terms:

 SCI’s Term                                            Uber’s Counterproposal
 Control                  /3    Channel* OR            Uber rejects this term.
                                distribut* OR suppl*
                                OR retailer* OR sole
                                OR total OR
                                complet*
 (creat* OR build* OR     /10   (network OR            Uber rejects this term.
 establish*)                    platform)
 Dummy
                                                       (Cancel* /10 (ride* OR pick-up OR
 Burner*
                                                       fare OR trip)) & (Fak* OR phony
 Phony
                                                       OR dummy OR burner*)
 Fak*
 Strateg*                 /4    plan                   Compet* /5 (Rideshar* Or Ride shar*
                                                       Or Ride-shar* Or Ridehail* Or Ride
                                                       hail* Or Ride- hail* Or reduc* Or
                                                       pric* or cost or economics or (share
                                                       w/2 ride) or lock* OR TNC OR
                                                       ((transportation /2 network) /3
                                                       compan*) OR (strateg* w/4 plan*))

                                                       (Lyft OR taxi* OR limo OR Juno OR
                                                       GetZimride OR Wingz OR Flywheel
                                                       OR Via) /3 ("business plan" OR
                                                       strategy OR guide OR policy OR
                                                       swot OR S.W.O.T OR compet* OR
                                                       pric* OR fare* OR supply OR
                                                       demand)

                                                       Marketing /5 strateg*

                                                       Strateg* /5 (fair OR pric* OR
                                                       compet* OR market)


                                               2
         Case 3:18-cv-07440-JCS Document 97-7 Filed 06/11/20 Page 4 of 4




                                                   Economics /5 (“business case” OR
                                                   strategy* OR pric* OR market OR
                                                   cost OR lock*)
Driver                  /5   (Recruit* OR refer*   Driver /5 (Recruit* OR refer* OR
                             OR bonus* OR          bonus* OR incentive* OR subsid*)
                             incentive* OR         AND (Lyft OR Juno OR GetZimride
                             subsid*)              OR Wingz OR Flywheel OR Via OR
                                                   competit*)
(Exclu* OR harm*        /3   (market* OR entry*    (Exclu* OR harm* OR power* OR
OR power)                    OR entrant* OR        elim* OR inhibit* OR threat OR
                             compet*)              “shut down” OR Leverag*) /3
                                                   (market* OR entry* OR entrant*
                                                   OR compet*OR Lyft OR Juno OR
                                                   GetZimride OR Wingz OR Flywheel
                                                   OR Via)
“Global Intelligence”                              Uber rejects this term.

“Category Position”                                “Category position” /5 (ridehail* OR
                                                   TNC)




                                          3
